Oo mA NH Wn FP WY YN —

NO NO NH HN HN HO WN HN NH KH KH Se HH KH HF HF SF SS
ono tT HDA NA BP W NO KF CD OO Wn HDB WH HBP WW NO FF O&O

 

 

Case 2:20-cr-O0096-RMP ECF No. 24

William D. Hyslop

United States Attorney

Eastern District of Washington
David M. Herzog

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 08/04/20 PagelD.95 Page 1of5

us FILED IN THE
.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

AUG 0 4 2020

SEAN F. McAVOY, CLERK |
ee Cé~DEEPUTV
SPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
MICHAEL THOMAS MATTERN,
BRANDY ELICE LORENTZEN, and
JOSEPH OWEN BURNETT,

Defendants.

INDICTMENT — 1

 

2:20-CR-96-RMP
INDICTMENT

Vio.: 21 U.S.C. §§ 846, 841(a)(1),
(b)(1)(B)(viti), (6) )(C), (6). (EG)
Conspiracy to Distribute 5 Grams or
More of Actual (Pure)
Methamphetamine, Heroin, and
Buprenorphine (Suboxone)

(Count 1)

21 U.S.C. § 841(a)(1),

(b)(1)(B) (viii), (6). (C), (0). (EG)
Distribution of 5 Grams or More of
Actual (Pure) Methamphetamine,
Heroin, and Buprenorphine

(Suboxone)
(Count 2)

21 U.S.C. § 841(a)(1),

(b)(1)(B (viii), (6) )(C), (0) (EG)
Possession With Intent to Distribute
5 Grams or More of Actual (Pure)
Methamphetamine, Heroin, and
Buprenorphine (Suboxone)

(Count 3)
S20 AH ND Wn FF WH HPO

NO NO NO NO BH HN NY HN NO YH KH HK HB KF HF Fe S| SR
oN NHN UO BP WY NY KY OF ODO Wn DB nA HR WO NY KS CO

 

 

Case 2:20-cr-O0096-RMP ECF No. 24 _ filed 08/04/20 PagelD.96 Page 2of5

18 U.S.C. § 371
Conspiracy to Provide Prohibited

Objects to an Inmate of a Prison
(Count 4)

18 U.S.C. § 1791(a)(1), (b)(1),
(b)(3), (c)

Attempt To Provide Prohibited
Objects To An Inmate Of A Prison
(Count 5)

18 U.S.C. § 1791(a)(2), (b)(1),
(b)(3), (c)

Attempt to Obtain Prohibited Objects
While Being an Inmate of a Prison

(Count 6)

21 U.S.C. § 853
Forfeiture Allegations

 

The Grand Jury charges:
COUNT I

Beginning on a date unknown, but by March 28, 2020, and continuing until on or
about July 20, 2020, in the Eastern District of Washington, the Defendants, MICHAEL
THOMAS MATTERN, BRANDY ELICE LORENTZEN, and JOSEPH OWEN
BURNETT, did knowingly and intentionally combine, conspire, confederate and agree
together with each other and with other persons, both known and unknown, to commit
the following offenses: distribution of 5 grams or more of actual (pure)
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(B)(viii), distribution of a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C), and distribution of a mixture and substance containing a
detectable amount of buprenorphine (Suboxone), a Schedule III controlled substance, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(E)(i); all in violation of 21 U.S.C. § 846.

INDICTMENT — 2
oo A HN HD A FBP WW YH =

DO NO NYO NO YN NY NO NV NO HR Fe KF HF HF PF OPS oO S| S| eR
ao nN DN ON SR WY NY | COD OO Bn DB A FP WOW NY | CO

 

 

Case 2:20-cr-O0096-RMP ECFNo. 24 filed 08/04/20 PagelD.97 Page 3of5

COUNT 2
On or about July 19, 2020, in the Eastern District of Washington, the Defendant,
BRANDY ELICE LORENTZEN, knowingly and intentionally distributed 5 grams or
more of actual (pure) methamphetamine, a Schedule II controlled substance, a mixture
and substance containing a detectable amount of heroin, a Schedule I controlled
substance, and a mixture and substance containing a detectable amount of
buprenorphine (Suboxone), a Schedule III controlled substance, in violation of 21
US.C. § 841(a)(1), (6)(1)(B (vii), (b)C1)(©), (6) )(E)G).
COUNT 3
Beginning on or about July 19, 2020, and continuing until on or about July 20,
2020, in the Eastern District of Washington, the Defendant, MICHAEL THOMAS
MATTERN, knowingly possessed with intent to distribute 5 grams or more of actual
(pure) methamphetamine, a Schedule II controlled substance, a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, and a
mixture and substance containing a detectable amount of buprenorphine (Suboxone), a
Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii),
(b))(©), (6) ENG).
COUNT 4
Beginning on a date unknown, but by March 28, 2020, and continuing until on or
about July 20, 2020, in the Eastern District of Washington, the Defendants, MICHAEL
THOMAS MATTERN, BRANDY ELICE LORENTZEN, and JOSEPH OWEN
BURNETT, did knowingly and intentionally combine, conspire, confederate and agree
together with each other and with other persons, both known and unknown, to commit
the following offense against the United States to wit: providing prohibited objects to an
inmate of a prison in violation of a statute or a rule or order issued under a statute, to
wit: controlled substances, including: methamphetamine, heroin, and buprenorphine
(Suboxone), in violation of 18 U.S.C. § 1791(a)(1), (a)(2), (b)(1), (b)(3), (c), all in
violation of 18 U.S.C. § 371.

INDICTMENT — 3
o Aa NN HD A fF WY YN =

wo NO NH NH WN WN YN NN NHN HB Se HH KH KF HF ES ES KS eR
oa nN NHN WwW BB W NO K& OF OO WB ay DB A HBP WO NY KS CO

 

 

Case 2:20-cr-O0096-RMP ECFNo. 24 filed 08/04/20 PagelD.98 Page 4of5

COUNT 5

Beginning on or about July 19, 2020, and continuing through on or about July 20,
2020, in the Eastern District of Washington, the Defendants, MICHAEL THOMAS
MATTERN and BRANDY ELICE LORENTZEN, attempted to provide prohibited
objects to an inmate of a prison in violation of a statute or a rule or order issued under a
statute, to wit: controlled substances, including: methamphetamine, heroin, and
buprenorphine (Suboxone), in violation of 18 U.S.C. § 1791(a)(1), (b)(1), (b)(3), (c).

COUNT 6

Beginning on a date unknown, but by March 28, 2020, and continuing until on or
about July 20, 2020, in the Eastern District of Washington, the Defendant, JOSEPH
OWEN BURNETT, while being an inmate of a prison, attempted to obtain prohibited
objects, to wit: controlled substances, including: methamphetamine, heroin, and
buprenorphine (Suboxone), in violation of 18 U.S.C. § 1791(a)(2), (b)(1), (b)(3), (c).

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and incorporated
by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21
U.S.C. § 841 as set forth in this Indictment, the Defendants, MICHAEL THOMAS
MATTERN, BRANDY ELICE LORENTZEN, and JOSEPH OWEN BURNETT, shall
forfeit to the United States of America any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such offense and any property
used or intended to be used, in any manner or part, to commit or to facilitate the
commission of the offense.

The property to be forfeited includes, but is not limited to:

Defendant MICHAEL THOMAS MATTERN (Counts 1 and 3):

- $960.00 in U.S. currency

If any of the property described above, as a result of any act or omission of the

Defendants:

INDICTMENT — 4
0 Oo nN HD A FP WD LH

NO NO NYO HO HN Nb NHN NO BB HR Se HS He Se Se ee
ao NN ON BP WY NY K& OD OO DA Dn FBP W NY KF CO

 

 

Case 2:20-cr-O0096-RMP ECF No. 24 filed 08/04/20 PagelD.99 Page 5of5

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty,
the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).
DATED this ‘| day of August 2020.

   

 

   
 

¢
William D. Hyslop
United States Attorney

INDICTMENT — 5
